Order referring to an official referee a motion to set aside service of the summons on the appellant, a foreign corporation, in an action to restrain the violation of a covenant contained in a lease, affirmed, with ten dollars costs and disbursements. Lazansky, P. J., Young, Seudder and Tompkins, JJ., concur; Davis, J., dissents on the ground that there appears to be no question of fact to be submitted to the official referee. The record shows fully the facts concerning the manner of doing business of the defendant, and in my opinion the motion to set aside the service of process should have been granted.